                                                                                                                         FILED
                                        UNITED STATES DISTRICT COURT
                                                               for the                                                  APR 302019
                                                Northern District of West Virginia                             U.

    ROGER LEE SMITH, Petitioner,                                                                                             JWVND


                    Plaintiff(s)
                       V.
                                                                         Civil Action No.    5:19-CV-145
    CHRISTOPHER GOMEZ, Warden, Respondent.



                    Defendant(s)
                                          JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
            Judgment award              Judgment costs     E   Other




    This action was:
      E]   tried by jury           j tried by judge        decided by judge




     decided by Judge John Preston Bailey
IT IS ORDERED that the § 2241 Petition is DISMISSED WITH PREJUDICE; it is further
ORDERED that the Motion to Proceed IFP is DENIED AS MOOT; and it is further
ORDERED that this Civil Action is DISMISSED and STRICKEN from active docket of this Court.




                                                                          CLERK OF COURT
Date:      Anril 30. 2019                                                 Cheryl Dean Riley
                                                                                  g
                                                                                   Signature of Clerk or Deputy Clerk
